judgment of the County Court of Broome County (Mathews, J.), rendered November 1, 1990, convicting defendant upon his plea of guilty of the crimes of grand larceny in the fourth degree (two counts) and scheme to defraud in the first degree.
Defendant contends that the concurrent sentences of IV2 to 3 years’ imprisonment that he received were harsh and excessive and that County Court abused its discretion in failing to *830grant an adjournment to allow defendant to arrange for restitution.
We find no abuse of discretion in County Court’s failure to grant defendant another adjournment beyond that allowed by the plea agreement given that defendant had himself suggested the amount of time needed for him to obtain restitution (see, People v Payne, 176 AD2d 827, lv denied 79 NY2d 862; People v Valdez, 174 AD2d 376, lv denied 78 NY2d 976). Nor do we find any basis to disturb the sentence imposed by County Court. As a part of the plea agreement, defendant agreed to the imposition of sentences consecutive to a sentence he was already serving if he was unable to obtain funds for restitution before sentencing. Upon his failure to meet that condition, County Court was free to impose sentence pursuant to the plea agreement (see, People v Boyd, 179 AD2d 815, lv denied 79 NY2d 944). The fact that defendant has tested positive for the human immune deficiency virus (HIV) does not require a different result (see, People v King, 184 AD2d 782, lv denied 80 NY2d 905; People v Brandow, 139 AD2d 819, lv denied 72 NY2d 856).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.